Knowlton, J.
The defendant’s conduct when the house in which he lived was visited by officers with a warrant to search for intoxicating liquors was such as to warrant an inference that the liquors found secreted in the building were kept by him for unlawful sale. When they visited the attic rooms and were about to search the room near the place where the liquors were subsequently found, he said at first that he had no key that would unlock the door, but soon afterwards he took a key from *544his pocket and unlocked it. The room contained a trunk which was admitted to be his. There was testimony that he said to one of the officers that these rooms “ belonged to Mrs. Gaboon.” There was other testimony that he admitted that this single room was his, and said that the three other attic rooms belonged to other tenants. In a hallway common to all the tenants there was a scuttle, near the head of the stairs coming from the part of the building occupied by the defendant, which opened into an unfinished space under the roof. After coming out of the defendant’s attic room, in his company, one of the officers mounted upon the back of another, opened this scuttle, passed through it, and found four and a half gallons of whiskey and a gallon and a half of rum, in three jugs. As the officers started to open the scuttle, the defendant went down stairs, carrying the lighted lamp with him, and leaving the officers in darkness except for a candle which they then lighted. The jury might well consider these circumstances as indicating guilty knowledge. There were many other circumstances in evidence which tended to show that this place was used by the defendant and his wife as a storehouse for liquors to be sold by his wife’s mother, who was selling liquors unlawfully in a place near by. The case was rightly submitted to the jury. Exceptions overruled.